DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-statutory Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp.

Claims 1-22 of the instant application are rejected on the ground of nonstatutory double patenting over the claims of US Patent 11171769, since the claims, if allowed, would improperly extend the “right to exclude”.

The subject matter claimed in the instant application is fully disclosed in the US Patent 11171769 and is covered by the US Patent 11171769 since the US Patent 11171769 and the instant application are claiming common subject matter.
 
As an example see how Claim 1 of the instant application and Claim 1 of the US Patent 11171769 are claiming common subject matter.


Claim 1 of the instant application:

A time synchronization method, comprising: 

Claim 1 of the US Patent 11171769: 

A time synchronization method, comprising: 
receiving, by a slave node, a first signal from a master node, wherein the first signal comprises a first synchronization sequence; 












detecting, by the slave node, the first synchronization sequence from the first signal, wherein a moment of detecting the first synchronization sequence is T2; 





receiving, by the slave node, first information from the master node, wherein the first information indicates a moment T1 at which the master node sends the first synchronization sequence; 

sending, by the slave node, a second synchronization sequence to the master node, wherein a moment of sending the second synchronization sequence is T3, and the second synchronization sequence is inserted at the channel layer of the slave node; 

receiving, by the slave node, second information from the master node, wherein the second information indicates a moment T4 at which the master node detects a quantized form of the second synchronization sequence; and 

performing, by the slave node, time synchronization between the slave node and the master node based on T1, T2, T3, and T4.
receiving, by a slave node, a first signal from a master node, wherein the first signal comprises a first synchronization sequence and a third synchronization sequence, the first synchronization sequence and the third synchronization sequence separated by a first offset having a known size; 

sampling, by the slave node, the first signal, to obtain a first sample; 

quantizing, by the slave node, the first sample, to obtain a quantized form of the first sample; 

detecting, by the slave node, the first synchronization sequence from the quantized form of the first sample by detecting a first location associated with the third synchronization sequence and applying the first offset, wherein a moment of detecting the first synchronization sequence is T2; 

receiving, by the slave node, first information from the master node, wherein the first information indicates a moment T1 at which the master node sends the first synchronization sequence; 

sending, by the slave node, a second synchronization sequence to the master node, wherein a moment of sending the second synchronization sequence is T3; 




receiving, by the slave node, second information from the master node, wherein the second information indicates a moment T4 at which the master node detects a quantized form of the second synchronization sequence; and 

performing, by the slave node, time synchronization between the slave node and the master node based on T1, T2, T3, and T4.


As shown, the only differences between these two claims besides the wording is that Claim 1 of the instant application is a border version of Claim 1 of the US Patent 11171769. MPEP 804 section “1. Anticipation Analysis” states that “A non-statutory double patenting rejection is appropriate where a claim in an application under examination is claiming subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a co-pending application”, which is the case here because Claim 1 of the instant application is a border version of Claim 1 of the US Patent 11171769. In addition, Claim 1 of the instant application requires “the second synchronization sequence is inserted at the channel layer of the slave node”. However, Vermani et al (US Pub 20130128806) Fig 2, paragraphs [91][93]  teaches the concept that a packet signal (synchronization sequence) is inserted at a DSP 204 (channel layer) of a node 202. Therefore, one of skill in the art is motivated to apply this concept into Claim 1 of the US Patent 11171769 so as to better show and illustrate that a DSP 204 (channel layer) is used for generating a packet signal (synchronization sequence). This combination is being made because both systems are similar and are used for performing communications. Thus, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 11171769.

Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16 recites the limitation “The node according to claim 14”, however, it appears that this limitation was written by accident instead of  “The node according to claim 15”  i.e. because claim 15 recites the node required by claim 16. For purpose of examination the latter interpretation is being used. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 recites the limitation “The node according to claim 17”, however, it appears that this limitation was written by accident instead of  “The node according to claim 18”  i.e. because claim 18 recites the third synchronization sequence required by claim 19. For purpose of examination the latter interpretation is being used. Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 15 recite the limitation “the channel layer”.  However, there is insufficient antecedent basis for this limitation in each claim. There is no previous recitation of a channel layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Darras (US Pat 10158444) in view of Simmons (US Pub 20100260207) in further view of Vermani et al (US Pub 20130128806).

Regarding Claim 1, Darras discloses a time synchronization method, comprising: 
receiving, by a slave node, a first signal from a master node (Fig 5, where a system receives, by a slave node 120, a first signal from a master node 110 (step 510)); 
detecting, by the slave node, the first signal, wherein a moment of detecting the first signal is T2 (Fig 5, where the system detects, by the slave node 120, the first signal, and where a moment of detecting the first signal is T2 (time of arrival TOA) (step 510)); 
receiving, by the slave node, first information from the master node, wherein the first information indicates a moment T1 at which the master node sends the first signal (Fig 5, where the system receives, by the slave node 120, first information from the master node 110,  and where the first information indicates a moment T1 (time of departure TOD) at which the master node 110 sends the first signal (step 508)); 
sending, by the slave node, a second signal to the master node, wherein a moment of sending the second signal is T3, and the second signal is transmitted from the slave node (Fig 5, where the system sends, by the slave node 120, a second signal to the master node 110, and where a moment of sending the second signal is T3, and the second signal is transmitted from the slave node 120 (step 502)); 
receiving, by the slave node, second information from the master node, wherein the second information indicates a moment T4 at which the master node detects the second signal (Fig 5, where the system receives, by the slave node 120, second information from the master node 110, and where the second information indicates a moment T4 (time of arrival TOA) at which the master node 110 detects the second signal (steps 504, 506)); and 
performing, by the slave node, time synchronization between the slave node and the master node based on T1, T2, T3, and T4 (Fig 5, where the system performs, by the slave node 120, time synchronization between the slave node 120 and the master node 110 based on T1, T2, T3, and T4).
Darras fails to explicitly disclose the first signal (or second signal) comprising a first synchronization sequence (or second synchronization sequence); and detecting, by the slave node (or master node), the first synchronization sequence (or a quantized form of the second synchronization sequence) from the first signal (or second signal), wherein a moment of detecting the first synchronization sequence (or second synchronization sequence) is T (time of arrival TOA). 
However, Simmons discloses 
a signal comprises a synchronization sequence (Fig 2, Fig 3, paragraphs [26][27] where a receiver receives a signal 220 (packet) (as shown in Fig 2) that comprises a synchronization sequence (e.g. TOA reference sequence/ pattern)), and 
detecting, by a node, a quantized form of the synchronization sequence from the signal, wherein a moment of detecting the synchronization sequence is T (time of arrival TOA) (Fig 2, Fig 3, paragraphs [26][27][28][31][32] where the receiver detects (e.g. at 344, 346, 350) a sampled/ quantized form (i.e. from ADC 304 which is known to perform sampling/ quantization) of the synchronization sequence (e.g. TOA reference sequence/ pattern) from the signal 220 (packet) (as shown in Fig 2) and where a moment of detecting the synchronization sequence (e.g. TOA reference sequence/ pattern) is T (time of arrival TOA)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the slave node 120/ master node 110 as described in Darras, with the teachings of the receiver as described in Simmons. The motivation being is that as shown a receiver can receive a signal 220 (packet) which comprises a synchronization sequence (e.g. TOA reference sequence/pattern), can detect (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern), and can obtain a moment of detecting the synchronization sequence (e.g. TOA reference sequence/ pattern) as T (time of arrival TOA) and one of ordinary skill in the art can implement this concept into the slave node 120/ master node 110 as described in Darras and have each of the slave node 120/ master node 110 with a receiver that receives a signal 220 (packet) which comprises a synchronization sequence (e.g. TOA reference sequence/ pattern), that detects (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/ pattern), and that obtains a moment of detecting the synchronization sequence (e.g. TOA reference sequence/ pattern) as T (time of arrival TOA) i.e. as an alternative so as to determine the time of arrival TOA of the packets being received at each of the slave node 120/ master node 110 in order to perform time synchronization and which technique reduces bandwidth utilization because of the use of a TOA reference sequence/ pattern and which modification is a simple implementation of a known concept of a known receiver into a known salve node 120/ master node 110 for its improvement and for optimization and which modification yields predictable results. 
Darras as modified by Simmons fails to explicitly disclose the second signal being transmitted from the slave node comprises the second signal being inserted at the channel layer of the slave node. 
However, Vermani discloses 
a signal being transmitted from a node comprises the signal being inserted at a channel layer of the node (Fig 2, paragraphs [91][93] where a signal (packet) being transmitted from a node 202 comprises the signal (packet) being inserted at a DSP 204 (channel layer) of the node 202).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the slave node 120 as described in Darras as modified by Simmons, with the teachings of the node 202 as described in Vermani. The motivation being is that as shown a signal (packet) being transmitted from a node 202 can comprise the signal (packet) being inserted at a DSP 204 (channel layer) of the node 202 and one of ordinary skill in the art can implement this concept into the salve node 120 as described in Darras as modified by Simmons and better show and illustrate that the second signal (packet / second synchronization sequence) being transmitted from the salve node 120 comprises the second signal (packet / second synchronization sequence) being inserted at a DSP 204 (channel layer) of the salve node 120 i.e. so that a DSP 204 generates the packets with preambles and payloads being used to perform communications and which combination is a simple implementation of a known concept of a known node 202 into another similar slave node 120 for better clarifying its structure and/or operation and which combination yields predictable results. 

Regarding Claim 8, Darras discloses a time synchronization method, comprising: 
sending, by a master node, a first signal to a slave node, and the first signal is transmitted from the master node (Fig 5, where a system sends, by a master node 110, a first signal to a slave node 120, and the first signal is transmitted from the master node 110 (step 508)); 
sending, by the master node, first information to the slave node, wherein the first information indicates a moment T1 at which the master node sends the first signal (Fig 5, where the system sends, by the master node 110, first information to the slave node 120, and where the first information indicates a moment T1 (time of departure TOD)  at which the master node 110 sends the first signal (step 508)); 
receiving, by the master node, a second signal from the slave node, (Fig 5, where the system receives, by the master node 110, a second signal from the slave node 120 (step 504)); 
detecting, by the master node, the second signal, wherein a moment of detecting the second signal is T4 (Fig 5, where the system detects, by the master node 110, the second signal, and where a moment of detecting the second signal is T4 (time of arrival TOA) (step 504)); and 
sending, by the master node, second information to the slave node, wherein the second information indicates T4, and T1 and T4 are used for time synchronization between the master node and the slave node (Fig 5, where the system sends, by the master node 110, second information to the slave node 120, and where the second information indicates T4 (time or arrival TOA) (step 506), and where T1 (time of departure TOD)  and T4 (time or arrival TOA) are used for time synchronization between the master node 110 and the slave node 120).   
Darras fails to explicitly disclose the first signal (or second signal) comprising a first synchronization sequence (or second synchronization sequence); and detecting, by the master node, the second synchronization sequence from the second signal, wherein a moment of detecting the second synchronization sequence is T (time of arrival TOA). 
However, Simmons discloses 
a signal comprises a synchronization sequence (Fig 2, Fig 3, paragraphs [26][27] where a receiver receives a signal 220 (packet) (as shown in Fig 2) that comprises a synchronization sequence (e.g. TOA reference sequence/pattern)), and
detecting, by a node, the synchronization sequence from the signal, wherein a moment of detecting the synchronization sequence is T (time of arrival TOA) (Fig 2, Fig 3, paragraphs [26][27][28][31][32] where the receiver detects (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern) from the signal 220 (packet) (as shown in Fig 2) and where a moment of detecting the synchronization sequence (e.g. TOA reference sequence/pattern) is T (time of arrival TOA)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the slave node 120/ master node 110 as described in Darras, with the teachings of the receiver as described in Simmons. The motivation being is that as shown a receiver can receive a signal 220 (packet) which comprises a synchronization sequence (e.g. TOA reference sequence/pattern), can detect (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern), and can obtain a moment of detecting the synchronization sequence (e.g. TOA reference sequence/pattern) as T (time of arrival TOA) and one of ordinary skill in the art can implement this concept into the slave node 120/ master node 110 as described in Darras and have each of the slave node 120/ master node 110 with a receiver that receives a signal 220 (packet) which comprises a synchronization sequence (e.g. TOA reference sequence/pattern), that detects (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern), and that obtains a moment of detecting the synchronization sequence (e.g. TOA reference sequence/pattern) as T (time of arrival TOA) i.e. as an alternative so as to determine the time of arrival TOA of the packets being received at each of the slave node 120/ master node 110 in order to perform time synchronization and which technique reduces bandwidth utilization because of the use of a TOA reference sequence/ pattern and which modification is a simple implementation of a known concept of a known receiver into a known salve node 120/ master node 110 for its improvement and for optimization and which modification yields predictable results. 
Darras as modified by Simmons fails to explicitly disclose the first signal being transmitted from the master node comprises the first signal being inserted at a channel layer of the master node.  
However, Vermani discloses 
a signal being transmitted from a node comprises the signal being inserted at a channel layer of the node (Fig 2, paragraphs [91][93] where a signal (packet) being transmitted from a node 202 comprises the signal (packet) being inserted at a DSP 204 (channel layer) of the node 202).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the master node 110 as described in Darras as modified by Simmons, with the teachings of the node 202 as described in Vermani. The motivation being is that as shown a signal (packet) being transmitted from a node 202 can comprise the signal (packet) being inserted at a DSP 204 (channel layer) of the node 202 and one of ordinary skill in the art can implement this concept into the master node 110 as described in Darras as modified by Simmons and better show and illustrate that the first signal (packet / first synchronization sequence) being transmitted from the master node 110 comprises the first signal (packet / first synchronization sequence) being inserted at a DSP 204 (channel layer) of the master node 110 i.e. so that a DSP 204 generates the packets with preambles and payloads being used to perform communications and which combination is a simple implementation of a known concept of a known node 202 into another similar master node 110 for better clarifying its structure and/or operation and which combination yields predictable results. 
 
Claims 2-3 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Darras (US Pat 10158444) in view of Simmons (US Pub 20100260207) in further view of Vermani et al (US Pub 20130128806) in further view of Helkey et al (US Pat 6469649).

Regarding Claim 2, Darras as modified by Simmons and Vermani also discloses the method wherein the detecting, by the slave node, of the first synchronization sequence from the first signal comprises: 
sampling, by the slave node, the first signal to obtain a first sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32] where the receiver detecting the synchronization sequence (e.g. TOA reference sequence/pattern) from the signal 220 (packet) (as shown in Fig 2) comprises the receiver sampling (i.e. at ADC 304) the signal 220 (packet) (as shown in Fig 2) to obtain a sample); and 
detecting, by the slave node, the first synchronization sequence from the first sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32]  where the receiver detects (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern) from the sample (i.e. from ADC 304)).    
Darras as modified by Simmons and Vermani fails to explicitly disclose quantizing, by the slave node, the first sample, to obtain a quantized form of the first sample.  
However, Helkey discloses 
quantizing a sample to obtain a quantized form of the sample (Fig 1, col 3 lines 11-22 where an analog-to-digital converter has a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal).    
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the ADC 304 as described in Darras as modified by Simmons and Vermani, with the teachings of the analog-to-digital converter as described in Helkey. The motivation being is that as shown an analog-to-digital converter can have a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal and one of ordinary skill in the art can implement this concept into the ADC 304 as described in Darras as modified by Simmons and Vermani and better show and illustrate that the ADC 304 has a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal and which combination is a simple implementation of a known concept of a known analog-to-digital converter into another similar ADC 304 for better clarifying its configuration and/or operation and which combination yields predictable results.

Regarding Claim 3, Darras as modified by Simmons and Vermani and  Helkey also discloses the method wherein detecting, by the slave node, of the first synchronization sequence from the quantized form of the first sample comprises: 
performing, by the slave node, correlation peak detection of the first synchronization sequence on the quantized form of the first sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32]  where the receiver detecting the synchronization sequence (e.g. TOA reference sequence/pattern) from a quantized form of the sample (i.e. from ADC 304) comprises the receiver performing correlation peak detection (e.g. at 344, 346, 350) of the synchronization sequence (e.g. TOA reference sequence/ pattern) on the quantized form of the sample (i.e. from  ADC 304)).  
 
Regarding Claim 9, Darras as modified by Simmons and Vermani also discloses the method wherein the detecting, by the master node, of the second synchronization sequence from the second signal comprises: 
sampling, by the master node, the second signal to obtain a third sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32] where the receiver detecting (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/ pattern) from the signal 220 (packet) (as shown in Fig 2) comprises the receiver sampling (i.e. at ADC 304) the signal 220 (packet) (as shown in Fig 2) to obtain a sample); and
detecting, by the master node, the second synchronization sequence from the third sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32]  where the receiver detects (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern) from the sample (i.e. from ADC 304)).   
Darras as modified by Simmons and Vermani fails to explicitly disclose quantizing, by the master node, the third sample to obtain a quantized form of the third sample.
However, Helkey discloses 
quantizing a sample to obtain a quantized form of the sample (Fig 1, col 3 lines 11-22 where an analog-to-digital converter has a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the ADC 304 as described in Darras as modified by Simmons and Vermani, with the teachings of the analog-to-digital converter as described in Helkey. The motivation being is that as shown an analog-to-digital converter can have a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal and one of ordinary skill in the art can implement this concept into the ADC 304 as described in Darras as modified by Simmons and Vermani and better show and illustrate that the ADC 304 has a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal and which combination is a simple implementation of a known concept of a known analog-to-digital converter into another similar ADC 304 for better clarifying its configuration and/or operation and which combination yields predictable results.

Regarding Claim 10, Darras as modified by Simmons and Vermani and  Helkey also discloses the method wherein detecting, by the master node, of the second synchronization sequence from the quantized form of the third sample comprises: performing, by the master node, correlation peak detection of the second synchronization sequence on the quantized form of the third sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32]  where the receiver detecting the synchronization sequence (e.g. TOA reference sequence/pattern) from a quantized form of the sample (i.e. from ADC 304) comprises the receiver performing correlation peak detection (e.g. at 344, 346, 350) of the synchronization sequence (e.g. TOA reference sequence/ pattern) on the quantized form of the sample (i.e. from  ADC 304)).   
 
Claims 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Darras (US Pat 10158444) in view of Simmons (US Pub 20100260207) in further view of Vermani et al (US Pub 20130128806) in further view of Burke et al (US Pat 4590473).

Regarding Claim 6, Darras as modified by Simmons and Vermani also discloses the method wherein the sending, by the slave node, of the second synchronization sequence to the master node comprises: generating, by the slave node, a packet (Darras Fig 5, where the system sends, by the slave node 120, the second synchronization sequence (e.g. TOA reference sequence/pattern) (as shown in Simmons Fig 2, Fig 3) to the master node 110 (step 502) and comprises generating, by the slave node 120, a packet); 
inserting, by the slave node, the second synchronization sequence into the packet (Darras Fig 5, where the system inserts, by the slave node 120, the second synchronization sequence (e.g. TOA reference sequence/pattern) (as shown in Simmons Fig 2, Fig 3) into the packet); 
processing, by the slave node, the packet into which the second synchronization sequence is inserted, to generate a second signal (Darras Fig 5, where the system processes, by the slave node 120, the packet into which the second synchronization sequence (e.g. TOA reference sequence/pattern) (as shown in Simmons Fig 2, Fig 3) is inserted, to generate a second signal (step 502)); and 
sending, by the slave node, the second signal to the master node (Darras Fig 5, where the system sends, by the slave node 120, the second signal to the master node 110 (step 502)).
Darras as modified by Simmons and Vermani fails to explicitly disclose the packet having an encoded codeword.
However, Burke discloses    
a packet having an encoded codeword (Fig 3, col 4 lines 62-68, col 5 lines 1-23 where a packet has an encoded codeword).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the packet as described in Darras as modified by Simmons and Vermani, with the teachings of the packet as described in Burke. The motivation being is that as shown a packet can be an encoded codeword and one of ordinary skill in the art can implement this concept into the packet as described in Darras as modified by Simmons and Vermani and better show and illustrate that the packet is an encoded codeword i.e. in order to have encoding  for the transmission of data and which combination is a simple implementation of a known concept of a known packet into another that is similar for better clarifying its configuration and/or operation and which combination yields predictable results.
   
Regarding Claim 13, Darras as modified by Simmons and Vermani also discloses the method wherein the sending, by a master node, of the first signal to a slave node comprises: generating, by the master node, a packet (Darras Fig 5, where the system sends, by the master node 110, the first signal to the slave node 120 (step 508) and comprises generating, by the master node 110, a packet);  
inserting, by the master node, the first synchronization sequence into the packet (Darras Fig 5, where the system inserts, by the master node 110, the first synchronization sequence (e.g. TOA reference sequence/pattern) (as shown in Simmons Fig 2, Fig 3) into the packet); 
processing, by the master node, the packet into which the first synchronization sequence is inserted to generate the first signal (Darras Fig 5, where the system processes, by the master node 110, the packet into which the first synchronization sequence (e.g. TOA reference sequence/pattern) (as shown in Simmons Fig 2, Fig 3) is inserted, to generate the first signal (Step 508)); and  
sending, by the master node, the second signal to the slave node (Darras Fig 5, where the system sends, by the master node 110, the first signal to the slave node 120 (Step 508)).   
Darras as modified by Simmons and Vermani fails to explicitly disclose the packet having an encoded codeword.
However, Burke discloses    
a packet having an encoded codeword (Fig 3, col 4 lines 62-68, col 5 lines 1-23 where a packet has an encoded codeword).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the packet as described in Darras as modified by Simmons and Vermani, with the teachings of the packet as described in Burke. The motivation being is that as shown a packet can be an encoded codeword and one of ordinary skill in the art can implement this concept into the packet as described in Darras as modified by Simmons and Vermani and better show and illustrate that the packet is an encoded codeword i.e. in order to have encoding  for the transmission of data and which combination is a simple implementation of a known concept of a known packet into another that is similar for better clarifying its configuration and/or operation and which combination yields predictable results.

Regarding Claim 15, Claim 15 is similar to claim 1, therefore, claim 15 is rejected for the same reasons claim 1. Furthermore, Darras col 3 lines 46-62 and col 11 lines 16-38 teaches the system having a memory configured to store a computer program instruction; and a processor coupled to the memory where the computer program instruction causes the processor to perform steps.

Regarding Claim 16, Claim 16 is similar to claim 2, therefore, claim 16 is rejected for the same reasons claim 2.

Regarding Claim 17, Claim 17 is similar to claim 3, therefore, claim 17 is rejected for the same reasons claim 3.

Regarding Claim 20, Claim 20 is similar to claim 6, therefore, claim 20 is rejected for the same reasons claim 6.

Regarding Claim 22, Claim 22 is similar to claim 8, therefore, claim 22 is rejected for the same reasons claim 8. Furthermore, Darras col 3 lines 46-62 and col 11 lines 16-38 teaches the system having a memory configured to store a computer program instruction; and a processor coupled to the memory where the computer program instruction causes the processor to perform steps.

Allowable Subject Matter
Claims 4-5, 7, 11-12, 14, 18-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection and the claim objections and/or claim rejections under 35 USC 112(b) as described above are overcome. 

Conclusion
The newly found prior art considered pertinent to the application and not relied upon is the following:

Aweya et al (US Pub 20150092793) and more specifically Fig 6.

Inomata et al (US Pat 8750078) and more specifically Fig 2.

Hsueh et al (US Pub 20130170507) and more specifically Fig 4.

Sun et al (US Pub 20100098111) and more specifically Fig 1.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868. The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636